Order entered April 8, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00408-CV

                        IN RE ARTHUR ROY MORRISON, Relator


                Original Proceeding from the 282nd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F07-55832-5

                                           ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We DENY relator’s omnibus motion as moot, although we have considered the

petition without payment of the mandamus filing fee and the required number of copies. We

ORDER that relator bear the costs of this original proceeding.


       .


                                                     /s/   JIM MOSELEY
                                                           JUSTICE